Title: Tanner, Vallance, Kearny, & Company to Thomas Jefferson, 1 August 1817
From: Tanner, Vallance, Kearny, & Co.
To: Jefferson, Thomas


          
            
              SIR,
              Philadelphia, 
              August 1st, 1817.
            
            The publishers of the American Atlas, the prospectus and plan of which are subjoined, respectfully solicit your aid in behalf of the undertaking. The unusual expense necessary in the proposed work, which is intended to give a correct and minute geographical view of each of the United States on an extensive scale, induces them to adopt this method of obtaining the requisite encouragement for executing it in a style worthy of our country, and the flourishing state of the Arts. The publishers respectfully submit the following plan of the work to your consideration, which they confidently trust will receive your approbation and that of the American Public.
            
              TANNER, VALLANCE, KEARNY, & CO.
            
          
        